LOGAN, Circuit Judge,
dissenting:
I would affirm on the basis of and for the reasons stated in the trial court’s memorandum opinion.
As the majority opinion is written, the only ways Olmsted Electric could have protected itself are as follows:
1) It could have refused to accept payment for the fuse disconnect from Neosho, and insisted that it be billed to the subcontractor which ordered it. This seems to me to put too much emphasis upon knowledge by the supplier of our possible very technical reading of the Act.
2) Olmsted Electric might have had a policy to automatically send out a Miller Act notice whenever it appears from the accounts that it is close to ninety days since it was last paid by the subcontractor. Here within the ninety-day period it had received another order from the subcontractor for the fuse disconnect. I think the supplier reasonably expected that it would have additional time under the Miller Act notice requirements to ensure payment of its claim.